Citation Nr: 0939123	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to continuation of VA vocational rehabilitation 
program benefits under Chapter 31, Title 38 United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his mother, father, and friends W.S and M.S.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from September 1975 
to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

In June 2008, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.

In April 2009, the Veteran, his parents, and his friends, 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record.  During the hearing, the Veteran waived initial RO 
consideration of new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c)  (2009).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that continuation of his 
educational benefits is warranted for him to obtain a college 
degree so that he can pursue a career in social work.   

In December 2007, the VARO vocational rehabilitation 
department notified the Veteran that his vocational 
rehabilitation program had been interrupted because 
information from his psychiatrist had not been received.  In 
this regard, an October 2007 letter was sent to the Veteran's 
VA psychiatrist requesting feasibility information pertaining 
to his vocational goal.  In this case, to obtain a college 
degree and then gain employment as social worker.  

It appears that the information from the psychiatrist was 
later submitted.  Other documents on file have indicated that 
the claim was denied because the Veteran did not or would not 
partake in some counseling and the statement of the case 
(SOC) suggests that the claim was denied as he was trained 
sufficiently for the job he wanted as a veteran's service 
officer, just that he had not been selected.  He was 
considered to have been rehabilitated.

The VA shall determine the reasonable feasibility of 
achieving a vocational goal in each case in which a Veteran 
has either an employment handicap or a serious employment 
handicap.  The term "vocational goal" is defined by statute 
as gainful employment consistent with the Veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).   
In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the Veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the Veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
Veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).

The record reflects that the Veteran is 100 percent service-
connected for schizoaffective disorder with depressive and 
hypomanic episodes for which he receives some of his 
treatment at the New Jersey VA health care system (HCS). 

In January 2006, the Veteran's VA psychiatrist returned an 
occupational stress/residual functional capacity 
psychological questionnaire in which she noted that the 
Veteran has a 100 percent disability, but is able to pursue 
the "above program" as it would be therapeutic and provide 
a focus and sense of productivity.  

A February 2006 VA mental disorder examination report 
reflects that the Veteran was volunteering at the VA hospital 
for almost 30 hours per week.  The summary included that the 
Veteran's functioning level had somewhat improved since his 
last examination, but he continues to struggle with episodes 
of depression.  His history of depression has affected his 
ability to work.  His prognosis was fair. 

A July 2007 report from the Veteran's VA vocational 
rehabilitation counselor showed that she spoke with the 
Veteran's current employment supervisor.  The Veteran works 
for the Disabled American Veterans, 27 and a half hours per 
week.  His duties entail arranging transportation for 
Veterans and coordinating service.  He also keeps records and 
sends reports.  His supervisor stated that the Veteran was 
doing an "outstanding job," he was timely with all his 
reports, and does his job very well.  

In a February 2008 decision, the Veteran's vocational 
rehabilitation program was discontinued.  The discontinued-
case closure statement reflects that the Veteran has taken 
classes while in the vocational rehabilitation program.  The 
counselor notes that the Veteran refused to participate in an 
Individual Employment Assistance Plan (IEAP) to maintain his 
employment and refuses to accept that his employment is 
satisfactory to his needs and desires.  Therefore, it is 
being closed discontinued and not rehabilitated.  It was also 
noted that the Veteran's service-connected disability was 
seen to have worsened by his participation in the program and 
that the Veteran had not progressed.  

In an April 2008 private psychological evaluation, F.W. K., 
Ph.D., noted that the Veteran was referred for a 
psychological evaluation by the Division of Vocational 
Rehabilitation to assist in vocational planning.  The Veteran 
stated that he would like to obtain a degree to continue his 
work with Veteran's advocacy groups.  Psychological testing 
showed that there was no indication of the presence of any 
learning disorder in word reading, spelling, or math 
computation.  His language skills were intact, he was able to 
follow directions, and answer questions in complete, goal-
directing sentences.  His scores on the depression and 
hypomanic scales on the MMPI-2 were not elevated.  However, 
the schizophrenia scale was significantly elevated.  

Dr. K. concluded that the Veteran's obstacles to employment 
were absence from full-time employment for over ten years, 
the Veteran's report of chronic fatigue secondary to 
depression, and deficits in the Veteran's delayed memory 
skills.  The MMPI-2 profile suggested the presence of an 
underlying thought disorder, consistent with the Veteran's 
history and suggested that the Veteran would have difficulty 
developing empathic relationships.  Thus, Dr. K. suggested 
that the Veteran consider occupations that would not involve 
the need to develop such relationships, such as bank teller, 
data entry clerk, or receptionist.  Dr. K. furthered that the 
Veteran has the cognitive and academic skills to complete 
additional academic or technical training.  Based on the 
combination of the Veteran's history, his MMPI-2 profile, and 
his career interests, Dr. K. opined that the prognosis for a 
successful vocational outcome was guarded. 

In a June 2008 questionnaire, the Veteran's VA psychiatrist 
indicated that the Veteran's social work goal was suitable 
for the Veteran.  She furthered that this would not 
degenerate his condition, and in fact, should serve to be 
therapeutic.  In response to whether the Veteran would be 
better served in his current work environment versus the 
stress of returning to school and seeking other employment, 
the VA psychiatrist responded that although returning to 
school may be a change, the chance to strive to achieve 
maximum independence in daily living is a goal for the 
Veteran.  She furthered that the Veteran may be able to work 
40 hours per week, but this is not something that she could 
predict with any certainty.  
 
In an April 2009 VA mental health record, the Veteran's VA 
psychiatrist noted that the Veteran had an interest in 
returning to school.  He was advised to return on a limited 
basis, i.e., part time, so this does not prove to be 
stressful and exacerbate his condition.  

In an April 2009 letter, Dr. K. noted his prior psychological 
evaluation of the Veteran, and findings that the Veteran 
attained a full-scale IQ score which fell within average 
ranges.  The Veteran also attained scores within average 
ranges in reading, spelling, and math.  The results of this 
evaluation indicated that the Veteran has the cognitive and 
academic skills to successfully complete post-secondary 
education at a collegiate level.   

The Board has carefully reviewed the evidence of record and 
finds that there is conflicting evidence, to include that 
received from the Veteran's VA psychiatrist, as to whether 
the Veteran's achievement of a vocational goal is feasible.  
See 38 C.F.R. §§ 21.184(a)(1), 21.50.  Moreover, there is no 
clear opinion as to whether the Veteran's specific vocational 
goal of obtaining a college degree, and then gaining 
employment as a social worker, is feasible.  Therefore, a 
remand is warranted to afford the Veteran a VA examination to 
address whether achievement of his vocational goal is 
feasible.   

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The Veteran should also be provided notice of the 
information and evidence necessary to substantiate his claim 
for continuation of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code.   

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal.  The RO should explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit, to specifically include notice of 
the requirements for continuation of 
vocational rehabilitation benefits under 
the provisions  of Chapter 31, Title 38, 
United States Code. 

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA examination, by a 
psychiatrist who has not previously 
examined the Veteran.  The entire claims 
file must be provided to the psychiatrist 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner is requested to provide an 
opinion as to the degree of impairment 
caused by the Veteran's service-connected 
disability on his capacity for  
performing substantially gainful 
employment and the impairment this 
disability may cause in the Veteran's  
ability to pursue a college degree in 
social work, and then gain employment in 
the field of social work, under 
vocational rehabilitation benefits.  The 
examiner should comment on the 
significance, if any, of the findings of 
the Veteran's VA psychiatrist and F.W. 
K., Ph.D, as discussed above.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, a determination must be 
made by a counseling psychologist (CP) or 
a vocational rehabilitation counselor 
(VRC) as to whether the Veteran's 
achievement of his vocational goal is  
currently reasonably feasible.  A report 
should be associated with the claims file 
that provides a complete rationale for 
the conclusions reached.

4.  The AMC/RO should readjudicate the 
Veteran's claim for entitlement to 
continuation of VA vocational 
rehabilitation program benefits under 
Chapter 31, Title 38 United States Code.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2008 statement 
of the case. An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


